This petition for a writ of certiorari seeks to quash a decision of a District Court judge affirming a decision of the Civil Service Commission. The petitioner, employed by the town of Brookline, had been ordered discharged by the appointing authority after hearing, and had appealed to the Commission which modified the discharge to a six months’ suspension under G. L. c. 31, § 43 (b). The respondent’s demurrer was sustained by the Superior Court and the petitioner excepted. There was no error. The chief contention of the petitioner is that the District Court judge erred in reviewing the transcript of the evidence before the Commission and in not taking evidence himself. However, it was entirely proper for the District Court judge to proceed as he did. “ ‘Review’ indicates ‘a re-examination of a proceeding, already concluded, for the purpose of preventing a result which appears not to be based upon the exercise of an unbiased and reasonable judgment. . . . ’ ” Sullivan v. Municipal Court of the Roxbury Dist. 322 Mass. 566, 573. The hearing before the Commission was de nova. Sullivan v. Municipal Court of the Roxbury Dist., supra, at p. 572. Luacaw v. Fire Commr. of Boston, 350 Mass. 326, 330. There was no occasion, as argued by the petitioner, for the District Court judge to examine evidence taken by the appointing authority.

Exceptions overruled.


Petition dismissed.